COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-336-CV
 
IN RE MICHAEL RONNEY VINCENT                                             RELATOR
 
------------
 
ORIGINAL PROCEEDING
 
------------
 
MEMORANDUM OPINION

 
------------
        Relator 
has filed a petition for writ of habeas corpus seeking release from the Denton 
County Jail. On November 14, 2003, the trial court confined relator to the 
Denton County Jail pursuant to an oral order of commitment.
On November 18, 2003, this 
 court ordered relator released on a $2,500 bond pending the outcome of this 
 original proceeding. See Tex. R. 
 App. P. 52.8(b)(3).
        The 
record shows that the trial court did not sign a written order of commitment 
based on its November 14 oral order within a “short and reasonable time.” Ex 
parte Amaya, 748 S.W.2d 224, 225 (Tex. 1988). Thus, the November 14 order is 
void. See id.
        Relator's 
petition for writ of habeas corpus is granted. Relator is ordered released from 
bond and discharged from custody.


 
                                                                  TERRIE 
LIVINGSTON
                                                                  JUSTICE
 
PANEL 
A:   CAYCE, C.J.; LIVINGSTON and WALKER, JJ.
 
DELIVERED: 
December 23, 2003